Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 02/01/2018 havingclaims 1-18 pending and presented for examination.
Priority
2.  	Application filed on 07/27/2017is a CON of INDIA 201641025740 07/27/2016is acknowledged.
3.					Drawings
	The drawings were received on 07/27/2017 and these drawings are accepted.
4.				Information Disclosure Statement
		No information disclosure statement (IDS) is submitted.
Oath/Declaration
5.	The Oath/Declaration filed on 07/27/2017 is accepted by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication  US 20140078906 A1 Chenet al. (Hereinafter “Chen"),  in view of US 20180098376 A1 JANG et al. (Hereinafter “JANG "),  
	As per claim 1, Chen teaches network node aggregated with a long term evolution (LTE) protocol stack and a Wi-Fi (Wi-Fi) protocol stack, the network node comprising: a LTE Wi-Fi scheduler (LWS) configured to: establish a connection with a user equipment (UE) for data transmission (para [0023-0024], fig. 2, LTE Wi-fI base station is establishing a connection with a user equipment for data transmission);  ;  scheduling, by the FWS, downlink data to the UE through at least one of a FTE interface or a Wi-Fi interface, wherein the downlink data is scheduled on the Wi-Fi interface when a Wi-Fi channel is available (para [0040], fig, 3, scheduling by the base station data through the channels to the UE through LTE interface or Wi-Fi interface and transmission is made possible through the particular interface when signal strength enough for communication), determining, by the FWS, a scheduling order for the plurality of UE to transmit uplink data ( para [[0074]], fig. 6, determining by the scheduler the scheduling order for the plurality of UE to transmit uplink date, such as based on Wi-Fi condition or LTE condition if the Wi-FI condition is not met then continue the transmission through LTE), transmitting, by the FWS, the scheduling order to the plurality of UE for uplink data transmission (para [[0074]], fig. 6  transmit the scheduling order such as wifi or LTE to the UE for data transmission), receiving, by the FWS, uplink data from a UE of the plurality of UEs through a Wi-Fi interface when a Wi-Fi channel is available based on the scheduling order ( para [[0074]], fig. 6 , at step 620 when WiFi is available communicate to the UE for data transmission based 
	Chen is silent but JANG teaches receiving, by a FTE Wi-Fi scheduler (FWS), a buffer status report from at least one of a plurality of user equipment (UE)( para [1325], access point receives buffer status report from one of the mobile station); wherein the data is scheduled on the LTE interface and the Wi-Fi interface by extracting data from a plurality of RLC buffers (para[0128], fig. 4b, data is extracted from plurality of RLC buffers for LTE and WIFI data transmission for uplink or downlink).
 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Chen by  receive a buffer status report from at least one of a plurality of user equipment (UE)  ; wherein the data is scheduled on the LTE interface and the Wi-Fi interface by extracting data from a plurality of RLC buffers as suggested by JANG, this modification would benefit   Chen for  efficient resource allocation for transmission in a wireless scheduler in a wireless communication system.
	As per claim 6, Chen, JANG teaches method of claim 1, wherein the data is scheduled on the Wi-Fi interface by selecting a RLC buffer from the plurality of RLC buffers (para [0048],fig.2, data scheduler is selecting from RLC buffer from a common buffer system having plurality of buffers). 
	As per claim 7, Chen, JANG teaches method of claim 6, Chen teaches wherein data is scheduled on the Wi-Fi interface based on bearer selection for each UE, wherein the bearer is selected based on at least one of: channel quality index (CQI), interference level and network load on the Wi-Fi interface (para [0045], communication . 
 	Claim(s) 2,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, JANG   view of US PG Pub US 20140287769 A1 to TAORI et al (hereinafter TAORI).
	As per claim 2, Chen, JANG teaches the method of claim 1, TAORI teaches wherein the LTE protocol stack and the Wi-Fi protocol stack are aggregated at RLC layer (para [0055], LTE protocol stack and the Wi-Fi protocol stack are aggregated at RLC layer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Chen by setting, by the LTE protocol stack and the Wi-Fi protocol stack are aggregated at RLC layer as suggested by TAORI, this modification would benefit   Chen for performing data communication using an unlicensed band without the impact of interference from other services in a common wireless communication system is desired.
	Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, JANG   view of US PG Pub US 20170171782 A1 to MOHAMED et al (hereinafter MOHAMED).
	As per claim 4, Chen, JANG teaches the method of claim 1, MOHAMED teaches wherein establishing the connection with the UE for data transmission includes: obtaining a Wi-Fi IP address from the UE in response to a request message sent to the UE (para [0157],fig. 11A, 18 A, obtaining IP address from the user equipment for 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Chen by wherein establishing the connection with the UE for data transmission includes: obtaining a Wi-Fi IP address from the UE in response to a request message sent to the UE;  associating the obtained Wi-Fi IP address to a LTE IP address;  and altering the LTE IP address to the Wi-Fi IP address to initiate data transmission to the UE as suggested by MOHAMED, this modification would benefit   Chen for efficient inter system in cellular and Wi-Fi network and providing better integration in the ongoing communication.
	As per claim 5, Chen, JANG teaches the method of claim 1, MOHAMED teaches wherein establishing the connection with the UE comprises: obtaining a Wi-Fi MAC address from the UE in response to a request message sent to the UE (para [0208], fig. 11A, 18 A,  obtaining MAC address information from UE in response to the communication);  and associating the obtained Wi-Fi MAC address to a LTE IP address to initiate data transmission to the UE (para [0208], fig. 11A, 18 A, associating to initiate data transmission to the UE  Wi-Fi MAC address to a LTE IP address to initiate data transmission to the UE). 
	Examiner supplies the same rationale as supplied claim 4.

	Claim(s) 8-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, JANG teaches view of US PG Pub US 20100232400 A1 to Patil et al (hereinafter Patil).
	As per claim 8, Chen, JANG teaches the method of claim 1, Patil teaches wherein the LWS communicates with a virtual Wi-Fi scheduler (VWS) in a Wi-Fi access point (AP) for scheduling the data on Wi-Fi interface (para [0015], access point is virtual wifi scheduler in a access point for scheduling the flow of packets). US 20100232400 A1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Chen,     LWS communicates with a virtual Wi-Fi scheduler (VWS) in a Wi-Fi access point (AP) for scheduling the data on Wi-Fi interface as suggested by Patil, this modification would benefit   Chen for provides greater freedom and increased flexibility interoperability in networks.
	As per claim 9, Chen, JANG teaches the method of claim 8, Patil teaches wherein the LWS computes a scheduling order for at least one UE to transmit data to the network node (para [0035],fig.1, computes a scheduling order for at least one UE to transmit data to the network node). 
	Examiner supplies the same rationale as supplied claim 8.
	 			Response to Arguments
  	On page 7 of applicant's argument regarding claim 1, applicant argues that, "applicant submits that the limitations introduced through the amendments 

 	On page 8 of applicant's argument regarding claim 1, applicant argues that, "Further, Chen is directed to a method for wireless communications, includes determining capacity of a non-cellular wireless link associated with a wireless broadcast area, determining congestion of a cellular link associated with the wireless broadcast area, determining a sublayer of a protocol of the cellular link based on the determined non-cellular wireless capacity and the determined congestion, dividing cellular data to be sent between a wireless device and a 

 	On page 8 of applicant's argument regarding claim 1, applicant argues that, "In Chen , it is mentioned that if congestion occurs in cellular link (associated with the wireless broadcast area) then the cellular data can be sent between a UE (wireless device) and a base station using by encapsulating the PDUs (protocol data units) of the sublayer into transmission units of the non-
 	On page 9 of applicant's argument regarding claim 1, applicant argues that, Jang in vi is directed to providing multi-connections using different radio access technologies in a wireless communication system. Jang is further directed to the provision of a method for providing a multi-connection of a terminal using different radio access technologies in a wireless communication system, including: transmitting/receiving data through a first bearer corresponding to first communication; transmitting/receiving data through a second bearer corresponding to second communication; receiving a radio resource control message instructing to reestablish the first bearer as the second bearer or reestablish the second bearer as the first bearer from a base station; and reestablishing the first bearer or the second bearer based on the RRC control message.Jang in para [1325], access point receives buffer status report from one of the mobile station,  data is extracted from plurality of RLC buffers for LTE and WIFI data transmission for uplink or downlink

Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20100215021 A1; US Patent Publication US 20110002302 A1,   US Patent Publication US 20170325102 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467